DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/07/2018. The submission is in compliance with the provisions of 37 CFR1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because “FIRST PARTIAL DARASET” should be “FIRST PARTIAL DATASET” in Fig. 1, First Partial Dataset 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processor” in claim 4, line 26 of page 73 and lines 14, 22 and 26 of page 74
“memory” in claim 5, line 8 of page 75
“processor” in claim 5, line 12 of page 75.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Step 1:
Claims 1-3 are directed to a non-transitory computer-readable storage medium. Claim 4 is directed to a learning method (a process) and claim 5 is directed to a learning apparatus (a machine). Therefore, claims 1-5 fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 1:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.  
	Claim 1 recites in part: 
	 
	generating a reference pattern including an array of reference values to provide a criterion for ordering numerical values to be entered to a neural network, when, amongst the plurality of terms, variable values of a first term uniquely determine variable values of a second term that individually have a particular relationship with the corresponding variable values of the first term, the reference values corresponding one-to-one to combination patterns of variable values of terms among a first term group and combination patterns of variable values of terms among a second term group, the terms of the first term group including the plurality of terms except for the second term, the terms of the second term group including the first term and the second term;
This limitation falls under a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). The human collects information about the first and second term groups and its contents. After the human analyzes the information collected and determines that among the terms given, the variable values of a first term uniquely determine variable values of a second term, and the reference values correspond one-to-one to a combination of patterns between a first group and second group, then the human displays results of the collection and analysis in the form of generating a reference pattern based on the reference values provided.	
	The reference values corresponding one-to-one to combination patterns of variable values of terms among a first term group and combination patterns of variable values of terms among a second term group, the terms of the first term group including the plurality of terms except for the second term, the terms of the second term group including the first term and the second term… 
For example, a human can obtain an input including numerical values associated one-to-one with combination patterns of variable values of a plurality of terms and a training label indicating a correct classification. This can be achieved from the human receiving the dataset in a form of matrices or vectors with combination patterns of variable values and training labels printed or written on paper along with reference values that map to/match each input value.
	calculating numerical input values based on the input dataset, the numerical input values corresponding one-to-one to the combination patterns of variable values of the terms among the first term group and the combination patterns of variable values of the terms among the second term group; 
The human then calculates input values based on combinations of the input values, with numerical input values that are given, and then determine the input order by comparing the results of the calculations by the reference pattern that was given.
	determining an input order of the numerical input values based on the reference pattern; calculating an output value; calculating an input error based on a difference between the output value and the correct classification result indicated by the training label; and
The human then calculates the error by determining the difference between the output value and the correct classification that was originally given.	
	
Step 2A, Prong 2:
	The judicial exception is integrated into a practical application.  In particular, the claim recites the additional elements of:
	obtaining an input dataset including numerical values associated one-to-one with combination patterns of variable values of a plurality of terms and a training label indicating a correct classification corresponding to the input dataset … calculating an output value of the neural network whose input-layer neural units individually receive the numerical input values in the input order
	The element of “obtaining an input dataset including numerical values associated one-to-one with combination patterns of variable values of a plurality of terms and a training label indicating a correct classification corresponding to the input dataset” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (see MPEP 2106.05(g)). 
	The additional limitation of “calculating an output value of the neural network whose input-layer neural units individually receive the numerical input values in the input order” merely uses a computer or generic computer component to perform an abstract idea (see MPEP 2106.05(f)).
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the element of “obtaining an input dataset including numerical values” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (see MPEP 2106.05(g)). The elements of “generating a reference pattern including an array of reference values to provide a criterion for ordering numerical values to be entered to a neural network” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). The elements “when, amongst the plurality of terms, variable values of a first term uniquely determine variable values of a second term that individually have a particular relationship with the corresponding variable values of the first term” and “updating the reference values in the reference pattern, based on the input error” are recited at a high-level of generality and amounts to no more than adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). The additional limitation of “calculating an output value of the neural network whose input-layer neural units individually receive the numerical input values in the input order” amounts to merely using a computer or generic computer component to perform an abstract idea (see MPEP 2106.05(f)).  
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 2:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.  
	Claim 2 recites in part: 
	the calculating of the numerical input values includes calculating the numerical input values …
The human can calculate the input values by calculating input values.
	 by eliminating influence of the variable values of the second term not included in the first term group… 
During the calculations, variables that exist in the second group that do not have a corresponding variable int eh first group are not part of the calculations. 
	by eliminating influence of variable values of a term not included in the second term group.
	Furthermore, the calculations and exclude any variables where there are not values for both term groups.
Step 2A, Prong 2:
	The judicial exception is integrated into a practical application.  In particular, the claim recites the additional elements of:
	numerical values included in the input dataset are values assigned according to frequencies of event occurrence corresponding one-to-one to the combination patterns of the variable values of the plurality of terms…input values according to frequencies of event occurrence corresponding one-to-one to the combination patterns of variable values of the terms among the first term group
	The elements of “numerical values included in the input dataset are values assigned according to frequencies of event occurrence corresponding one-to-one to the combination patterns of the variable values of the plurality of terms” and “input values according to frequencies of event occurrence corresponding one-to-one to the combination patterns of variable values of the terms among the first term group” are recited at a high-level of generality and amounts to no more than adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).  
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the elements of “numerical values included in the input dataset are values assigned according to frequencies of event occurrence corresponding one-to-one to the combination patterns of the variable values of the plurality of terms” and “input values according to frequencies of event occurrence corresponding one-to-one to the combination patterns of variable values of the terms among the first term group” are recited at a high-level of generality and amounts to no more than adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). 
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 3:
Step 2A, Prong 1:
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.  
	Claim 3 recites in part: 
	the reference pattern includes a first reference pattern including reference values corresponding one-to-one to the combination patterns of variable values of the terms among the first term group and a second reference pattern including reference values corresponding one-to-one to the combination patterns of variable values of the terms among the second term group… 
The human can update the reference values in the input matrices or vectors by choosing one reference value in that was given as part of the first reference pattern, and then determine temporary input order based on that reference value and then repeating the process with other reference values.
	selecting one of the reference values in first reference pattern or the second reference pattern, determining a tentative input order of the numerical input values, based on a pair of the second reference pattern and a temporary first reference pattern generated by temporarily varying the reference value selected in the first reference pattern by a specified amount or a pair of the first reference pattern and a temporary second reference pattern generated by temporarily varying the reference value selected in the second reference pattern by a specified amount… 
If the human did the previous steps in claims 1 and 2 correctly, then the reference pattern values will naturally correspond one-to-one to the combination patterns of variable values in the input matrices or vectors.
	calculating difference values between the numerical input values arranged in the input order determined determining whether to increase or decrease the selected reference value, based on the input error and the difference values, modifying the selected reference value in the reference pattern according to a result of the determining of whether to increase or decrease.
At the end, the human then compares the results to see if the reference value needs to be increased or decreased. After determining whether the reference value needs to be increased or decreased, the human then makes the adjustment. 
Step 2A, Prong 2:

	The judicial exception is integrated into a practical application.  In particular, the claim recites the additional elements of:
	the updating of reference values… by using the first reference pattern and the second reference pattern and the corresponding numerical input values arranged in the tentative input order
	The elements of “updating of reference values” and “by using the first reference pattern and the second reference pattern and the corresponding numerical input values arranged in the tentative input order” are recited at a high-level of generality and amounts to no more than adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).  
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the elements of “updating of reference values” and “by using the first reference pattern and the second reference pattern and the corresponding numerical input values arranged in the tentative input order” are recited at a high-level of generality and amounts to no more than adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). 
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 4:
Step 2A, Prong 1:
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.  	
	Claim 4 recites in part: 
	obtaining an input dataset including numerical values associated one-to-one with combination patterns of variable values of a plurality of terms and a training label indicating a correct classification corresponding to the input dataset… 
The human can obtain an input including numerical values associated one-to-one with combination patterns of variable values of a plurality of terms and a training label indicating a correct classification. 
	The reference values corresponding one-to-one to combination patterns of variable values of terms among a first term group and combination patterns of variable values of terms among a second term group, the terms of the first term group including the plurality of terms except for the second term, the terms of the second term group including the first term and the second term… 
This can be achieved from the human receiving the dataset in a form of matrices or vectors with combination patterns of variable values and training labels printed or written on paper along with reference values that map to/match each input value.
	calculating numerical input values based on the input dataset, the numerical input values corresponding one-to-one to the combination patterns of variable values of the terms among the first term group and the combination patterns of variable values of the terms among the second term group; 
The human then calculates input values based on combinations of the input values, with numerical input values that are given, and then determine the input order by comparing the results of the calculations by the reference pattern that was given.
	determining an input order of the numerical input values based on the reference pattern; calculating an output value; calculating an input error based on a difference between the output value and the correct classification result indicated by the training label; and updating the reference values in the reference pattern, based on the input error at the input-layer neural units.
The human then calculates the error by determining the difference between the output value and the correct classification that was originally given and updates the reference values based on the error the human has determined.
Step 2A, Prong 2:
	The judicial exception is integrated into a practical application.  In particular, the claim recites the additional elements of:
	obtaining an input dataset including numerical values… generating a reference pattern including an array of reference values to provide a criterion for ordering numerical values to be entered to a neural network… when, amongst the plurality of terms, variable values of a first term uniquely determine variable values of a second term that individually have a particular relationship with the corresponding variable values of the first term… of the neural network whose input-layer neural units individually receive the numerical input values in the input order. 
	The element of “obtaining an input dataset including numerical values” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (see MPEP 2106.05(g)). The elements of “generating, by a processor, a reference pattern including an array of reference values to provide a criterion for ordering numerical values to be entered to a neural network,” “updating the reference values in the reference pattern” and “when, amongst the plurality of terms, variable values of a first term uniquely determine variable values of a second term that individually have a particular relationship with the corresponding variable values of the first term” are recited at a high-level of generality and amounts to no more than adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). The additional elements of “calculating, by a processor, an output value of the neural network whose input-layer neural units individually receive the numerical input values in the input order” and “by a processor” merely uses a computer or generic computer component to perform an abstract idea (see MPEP 2106.05(f)).  
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the element of “obtaining an input dataset including numerical values” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (see MPEP 2106.05(g)). The elements of “generating, by a processor, a reference pattern including an array of reference values to provide a criterion for ordering numerical values to be entered to a neural network,” “updating the reference values in the reference pattern” and “when, amongst the plurality of terms, variable values of a first term uniquely determine variable values of a second term that individually have a particular relationship with the corresponding variable values of the first term” are recited at a high-level of generality and amounts to no more than adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). The additional elements of “calculating, by a processor, an output value of the neural network whose input-layer neural units individually receive the numerical input values in the input order” and “by a processor” merely uses a computer or generic computer component to perform an abstract idea (see MPEP 2106.05(f)).  
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 5:
Step 2A, Prong 1:
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.  
	Claim 5 recites in part: 
	Reference pattern including an array of reference values to provide a criterion for ordering numerical values is stored… obtaining an input dataset including numerical values associated one-to-one with combination patterns of variable values of a plurality of terms and a training label indicating a correct classification corresponding to the input dataset… 
The human can obtain an input including numerical values associated one-to-one with combination patterns of variable values of a plurality of terms and a training label indicating a correct classification.
	The reference values corresponding one-to-one to combination patterns of variable values of terms among a first term group and combination patterns of variable values of terms among a second term group, the terms of the first term group including the plurality of terms except for the second term, the terms of the second term group including the first term and the second term…
This can be achieved from the human receiving the dataset in a form of matrices or vectors with combination patterns of variable values and training labels printed or written on paper along with reference values that map to/match each input value.
	 calculating numerical input values based on the input dataset, the numerical input values corresponding one-to-one to the combination patterns of variable values of the terms among the first term group and the combination patterns of variable values of the terms among the second term group; 
On that same piece of paper, an array of reference patterns that are in the form of arrays or matrices of reference values is also provided. The human then calculates input values based on combinations of the input values, with numerical input values that are given
	determining an input order of the numerical input values based on the reference pattern; calculating an output value; 
The input order is determined by comparing the results of the calculations by the reference pattern that was given.
	calculating an input error based on a difference between the output value and the correct classification result indicated by the training label; and updating the reference values in the reference pattern, based on the input error at the input-layer neural units.
The human then calculates the error by determining the difference between the output value and the correct classification that was originally given, and updates the reference values based on the error the human has determined.
Step 2A, Prong 2:
	The judicial exception is integrated into a practical application.  In particular, the claim recites the additional elements of:
	a memory that stores a reference pattern and array of reference values… processor configured to execute a process… obtaining an input dataset including numerical values… generating the reference pattern including an array of reference values to provide a criterion for ordering numerical values to be entered to a neural network… when, amongst the plurality of terms, variable values of a first term uniquely determine variable values of a second term that individually have a particular relationship with the corresponding variable values of the first term… of the neural network whose input-layer neural units individually receive the numerical input values in the input order. 
	The elements of “generating a reference pattern including an array of reference values to provide a criterion for ordering numerical values to be entered to a neural network” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). The element of “obtaining an input dataset including numerical values” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (see MPEP 2106.05(g)). The element “when, amongst the plurality of terms, variable values of a first term uniquely determine variable values of a second term that individually have a particular relationship with the corresponding variable values of the first term” are recited at a high-level of generality and amounts to no more than adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).  The additional elements of “a memory that stores a reference pattern and array of reference values,” “processor configured to execute a process” and “calculating an output value of the neural network whose input-layer neural units individually receive the numerical input values in the input order” merely uses a computer or generic computer component to perform an abstract idea (see MPEP 2106.05(f)).  
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the elements of “generating a reference pattern including an array of reference values to provide a criterion for ordering numerical values to be entered to a neural network” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). The element of “obtaining an input dataset including numerical values” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (see MPEP 2106.05(g)). The elements “when, amongst the plurality of terms, variable values of a first term uniquely determine variable values of a second term that individually have a particular relationship with the corresponding variable values of the first term” are recited at a high-level of generality and amounts to no more than adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). The additional elements of “a memory that stores a reference pattern and array of reference values,” “processor configured to execute a process” and “calculating an output value of the neural network whose input-layer neural units individually receive the numerical input values in the input order” merely uses a computer or generic computer component to perform an abstract idea (see MPEP 2106.05(f)).  
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, D-S., H-C. Chen, and J-M. Park. "An improved ART neural net for machine cell formation." Journal of materials processing technology 61.1-2 (1996): 1-6. [hereinafter Chen] in view of Carpenter, Gail A., and Stephen Grossberg. "Adaptive resonance theory." (2010): 22-35. [hereinafter Carpenter] further in view of StackOverflow. “Neural Network Categorization: Do They Always Have to Have One Label per Training Data.” Stack Overflow, 1 Nov. 1964. [hereinafter StackOverflow].
Regarding claim 1, Chen teaches:
obtaining an input dataset including numerical values associated one-to-one with combination patterns of variable values of a plurality of terms and a training label indicating a correct classification corresponding to the input dataset (Chen; 2. Standard ART1 Network, paragraph 2; The ART1 network accepts an input vector X {xi = i; i = 1, 2… N});
Examiner notes that the vectors contain numbers and contains variable patterns (sequential pattern of 1 to N, N being number of nodes). Since N is constant in the neural network, other input vectors will also go from i = 1, 2… N, thus each input vector will be a one-to-one mapping. Additionally, specification mentions supervised learning. In light of this, including correct classifications and/or labels for each input data during training is part of supervised training neural networks, as evidenced in the question posted to StackOverflow (StackOverflow; all the examples of categorization with neural networks seen all have training data that has one category or the label for each input data). 
Examiner further notes that StackOverflow is not used to map to a specific limitation, but merely used to identify the inherent use of labels in training data for supervised neural networks.
generating a reference pattern including an array of reference values to provide a criterion for ordering numerical values to be entered to a neural network (Chen; 2. Standard ART1 Network, paragraph 2; Vigilance test is carried out to determine if input vector meets expectations of the cluster.),
	Examiner notes that the vigilance test determines whether the current input vector exceeds a certain threshold. If it does not, the input vector remains in the current cluster for processing. Under the broadest reasonable interpretation for “criterion for ordering the values into the neural network,” the vigilance test maps to this since if the result after applying the vigilance test exceeds the threshold, the input vector is either entered into another cluster or a new cluster is made, thus a different input order is created.
when, amongst the plurality of terms, variable values of a first term uniquely determine variable values of a second term that individually have a particular relationship with the corresponding variable values of the first term (Chen; 2. Standard ART1 Network; Given X { xi = i; i = 1, 2… N}, term i = 1, 2… N determines variable values of the second term xi = i.),
Examiner notes that since i is the only variable that impacts the value of xi, under the broadest reasonable interpretation of “values of a first term uniquely determine variable values of a second term,” the first term (i = 1, 2… N) uniquely determines the values of a second term (xi = i).
The reference values corresponding one-to-one to combination patterns of variable values of terms among a first term group and combination patterns of variable values of terms among a second term group, the terms of the first term group including the plurality of terms except for the second term, the terms of the second term group including the first term and the second term (Chen; 2.2.1. Cluster Search; The matching score to reflect the degree of similarity of the present input vector X.);
Examiner notes that the score is calculated for each input vector, and thus it corresponds one-to-one since there are no more and no less scores than there are vectors. Under the broadest reasonable interpretation of “the second term group including the first term and the second term,” the second term xi in X depending upon the values of the first term i = 1, 2, … N maps to this.
calculating numerical input values based on the input dataset, the numerical input values corresponding one-to-one to the combination patterns of variable values of the terms among the first term group and the combination patterns of variable values of the terms among the second term group (Chen; 2.2.1. Cluster Search; Computing a matching score to reflect the degree of similarity of the present input vector X. The weight vector of the cluster to be input to the network is updated based on the vector that was just added to the cluster.);
The score yj = BjX, where Bj = {bij, i = 1, 2… N} is calculated for each input vector, and thus it corresponds one-to-one since each input vector has an associated score. As previously stated. The second term xi in X depend upon the values of the first term i = 1, 2, … N. Under the broadest reasonable interpretation of “the second term group including the first term” the value of xi is determined by i = 1, 2… N.
determining an input order of the numerical input values based on the reference pattern (Chen; 2.2. ART1 Clustering procedure; Depending on the result of the vigilance test, the input vector is included in an existing cluster or creates a new cluster.);
Examiner notes that the vigilance test acts as the reference pattern and determines the input order. As previously stated, if an input vector changes input clusters, then the order of input to the overall system changes.
Chen does not explicitly teach non-transitory computer-readable storage medium or neural units individually receive input values in the input order… calculating an input error at the input-layer neural units or updating reference values based on the input error.
Carpenter teaches:
A non-transitory computer-readable storage medium storing therein a machine learning program that causes a computer to execute a process comprising (Carpenter; Stable Fast Learning with Distributed Winner-Take-All Coding, paragraph 3; Distributed ART (dART) systems employ a new unit of long-term memory):
Examiner notes that the long-term memory acts as the non-transitory computer-readable storage medium.
It would have been obvious before the effective filing date for a person of ordinary skill in the art to combine the teachings of distributed ART systems employing long-term memory system taught by Carpenter and combine it to the ART system that is taught by Chen. The two arts effectively teach the same network/system (Adaptive Resonance Theory) and Carpenter’s teaching replaces the traditional multiplicative weight with a dynamic weight. This allows for stable fast learning with distributed codes (Carpenter; Stable Fast Learning with Distributed Winner-Take-All Coding, paragraphs 3-4)
calculating an output value of the neural network whose input-layer neural units individually receive the numerical input values in the input order (Carpenter; Matching, Attention, and Search, paragraphs 1; The system may attach labels to one input, promoting knowledge discovering in a learning system that experiences one input at a time);
Examiner notes that under the broadest reasonable interpretation, neural units individually receiving input values can be interpreted as neural units receiving one input at a time.
It would have been obvious before the effective filing date for a person of ordinary skill in the art to combine the teachings of calculating output values of an ART network one at a time as taught by Carpenter and combine it with the teachings of an enhanced ART network taught by Chen. Calculating output values individually is necessary because it supports the design goal of encoding stable memories with fast as well as slow learning (Carpenter; Matching, Attention, and Search, paragraph 1).
calculating an input error at the input-layer neural units of the neural network, based on a difference between the output value and the correct classification result indicated by the training label (Carpenter; Matching, Attention, and Search, paragraph 3; A mismatch between an active top-down expectation and the bottom-up input leads to a parallel memory search); and
Examiner notes that error is being calculated here. The mismatch between the expected result and the actual result from the input is the error.
It would have been obvious before the effective filing date for a person of ordinary skill in the art to combine the teachings of calculating input error which affects vigilance as taught by Carpenter and combine it with the teachings of an enhanced ART network taught by Chen. Calculating a mismatch, which is essentially error, leads to a memory search (Carpenter; Matching, Attention, and Search, paragraph 3) where vigilance determines if input vectors remain in a cluster or go to a new cluster (Chen; 2.2.2. Cluster verification). 
updating the reference values in the reference pattern, based on the input error at the input-layer neural units (Carpenter; Matching, Attention, and Search, paragraph 3; ARTMAP vigilance increases following a predictive error or negative reinforcement.)
Examiner notes that as previously noted, vigilance in Adaptive Resonance Theory systems act as the reference pattern, so the vigilance test is updated based on the error.
The rationale for combining the use of error taught by Carpenter with the ART network taught by Chen is the same rationale previously stated.

Regarding claims 4-5, Chen in view of Carpenter further in view of StackOverflow [hereinafter Chen-Carpenter-StackOverflow] teaches all the limitations and motivations of claim 1 in method and apparatus/system form rather than non-transitory computer-readable storage medium form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 4 and 5.
Regarding claim 4, the claim additionally recites a method, generating by processor, and calculating by the processor.
Under the broadest reasonable interpretation in light of the specifications, the processor could be a single or multiprocessor system such as a CPU, MPU, or electronic units that processes and executes program instructions. The learning system uses complement coding to present inputs to the network, which then runs active code (Carpenter; Complement Coding: Learning Both Absent Features and Present Features, paragraphs 1-2). This system would be running this code via a processor.
Regarding claim 5, the claim additionally recites a machine learning apparatus comprising a memory that stores therein a reference pattern including an array of reference values to provide a criterion for ordering numerical values to be entered to a neural network; and a processor configured to execute a process. Under the broadest reasonable interpretation in light of the specifications, the memory is the primary storage device in the main/supervisory server, temporarily store some programs and applications that the processor executes. Carpenter teaches that distributed ART (dART) systems employ a new unit of long-term memory (Carpenter; Stable Fast Learning with Distributed and Winner-Take-All Coding). Furthermore, the learning system uses complement coding to present inputs to the network, which then runs active code (Carpenter; Complement Coding: Learning Both Absent Features and Present Features, paragraphs 1-2). This system would be running this code via a processor.

Regarding claim 2, Chen teaches:
The numerical values included in the input dataset are values assigned according to frequencies of event occurrence corresponding one-to-one to the combination patterns of the variable values of the plurality of terms (Chen; 3. An improved ART1 algorithm, paragraphs 4-6; Top-down weight vector is updated according to the utilization of specific machines. The calculation for each updated weight is the percentage of parts utilizing a machine, subtracted by the percentage of parts not utilizing a machine),
Examiner notes that under the broadest reasonable interpretation, frequencies of event occurrences can be considered weights. For example, the higher the frequency of an occurrence the higher the weight, etc. Vector T has values from i = 1, 2… N, which is the same size as input vector X, previously mentioned. Because the vectors are the same size, and the vector is updated for each machine i, it corresponds one-to-one to combination patterns of variable values. In this scenario, the utilization of a machine would be the pattern.
the calculating of the numerical input values includes calculating the numerical input values according to frequencies of event occurrence corresponding one-to-one to the combination patterns of variable values of the terms among the first term group (Chen; 3. An improved ART1 algorithm, paragraphs 4-6; The calculation for each updated weight in vector T is the percentage of parts utilizing a machine, subtracted by the percentage of parts not utilizing a machine),
Examiner notes that the calculations subtract the percentage of parts utilizing a machine by the percentage of parts not utilizing a machine. The event that is occurring is the use of a machine. Frequency, as previously explained using the broadest reasonable interpretation, maps to weight. Since both the input vectors and vector T are from i = 1, 2… N, it is a one-to-one correspondence between combination patterns of values among the first term group.
by eliminating influence of the variable values of the second term not included in the first term group (Chen; 2.2.1 Cluster Search, 3. An improved ART1 algorithm, paragraphs 4-6; The input vector, weight vectors have a range from 1 to N, number of nodes),
Examiner notes that the broadest reasonable interpretation is that the preprocessing only includes values for those inputs where there exists a term for both the first and second term. The second term xi depends upon i = 1, 2… N. By definition, there cannot exist more values in one term than the other. Non-existing values will have no influence.
and calculating the numerical input frequencies of event occurrence corresponding one-to-one to the combination patterns of variable values of the terms among the second term group (Chen; 3. An improved ART1 algorithm, paragraphs 4-6; The calculation for each updated weight in vector T is the percentage of parts utilizing a machine, subtracted by the percentage of parts not utilizing a machine),
Examiner notes that the calculations subtract the percentage of parts utilizing a machine by the percentage of parts not utilizing a machine. The event that is occurring is the use of a machine. Frequency, as previously explained using the broadest reasonable interpretation, maps to weight. Similar to the previous explanation, since both the input vectors and vector T are from i = 1, 2… N, it is a one-to-one correspondence between combination patterns of values among the second term group. Under the broadest reasonable interpretation, the second term group can simply be a second input vector being evaluated for clusters.
by eliminating influence of variable values of a term not included in the second term group (Chen; 2.2.1 Cluster Search, 3. An improved ART1 algorithm, paragraphs 4-6; The input vector, weight vectors have a range from 1 to N, number of nodes).
Examiner notes that the broadest reasonable interpretation is that the preprocessing only includes values for those inputs where there exists a term for both the first and second term. As previously noted, there cannot exist more values in one term than the other since the vectors range from i = 1, 2… N. Because of this, non-existing values will have no influence.
Chen does not explicitly teach non-transitory computer-readable storage medium.
Carpenter teaches:
A non-transitory computer-readable storage medium storing therein a machine learning program that causes a computer to execute a process comprising (Carpenter; Stable Fast Learning with Distributed Winner-Take-All Coding, paragraph 3; Distributed ART (dART) systems employ a new unit of long-term memory):
Examiner notes that the long-term memory acts as the non-transitory computer-readable storage medium.
The rationale for combining the ART systems employing a long-term memory system by Carpenter with the ART system taught by Chen is the same rationale previously stated under the rejection for claim 1.

Regarding claim 3, Chen teaches:
the reference pattern includes a first reference pattern including reference values corresponding one-to-one to the combination patterns of variable values of the terms among the first term group and a second reference pattern including reference values corresponding one-to-one to the combination patterns of variable values of the terms among the second term group (Chen; 2.2.2. Cluster verification; Vector Tj = {bij, i = 1, 2… N} of cluster J of the network is used to perform the vigilance test),
Examiner notes that as previously noted, vector T acts as one of the reference patterns and this vector has as many values as there are nodes (i = 1, 2… N). Since the input vectors also has the same quantity of values, it is a one-to-one correspondence. Furthermore, vector Tj performs the vigilance test for cluster J. For a network with multiple clusters, there would be other vectors T with the same size, but with different values. For example, a second cluster would have a second vector T, and thus a second reference pattern for a second term group. 
the updating of reference values includes: selecting one of the reference values in first reference pattern or the second reference pattern (Chen; 2.2.1. Cluster Search yj = BjX where Bj = {bij, i = 1, 2… N})
Examiner notes that both vectors B and T act as reference patterns, since B finds a cluster the input vector will most likely belong, and T confirms the association. In this case, the matching score is calculated for an input vector X using vector B, which maps to first reference pattern or second reference pattern (both reference patterns don’t need to be used). 
determining a tentative input order of the numerical input values, based on a pair of the second reference pattern and a temporary first reference pattern generated by temporarily varying the reference value selected in the first reference pattern by a specified amount or a pair of the first reference pattern and a temporary second reference pattern generated by temporarily varying the reference value selected in the second reference pattern by a specified amount (Chen; 2.2.1 Cluster Search, 2.2.2 Cluster Verification, 3. An improved ART1 algorithm; A vector Bj is first applied to the input vector to determine if vector is similar enough to be part of cluster J. Then, the vector Tj is used to perform the vigilance test to confirm the vector belongs in cluster J),
Examiner notes that as previously stated in the rejection for claim 1, changing which cluster the input vector belongs in also changes the overall input order of the network since the clusters are themselves groups of input vectors. The first vector B acts as a temporary first reference pattern. Under the broadest reasonable interpretation, When vector B is applied to input vector X, input vector X will vary. This also maps to tentative because Chen states that even though cluster J may be the most similar, it does not necessarily guarantee that the input vector X will pass the vigilance test. If it does not pass the vigilance test, it will still join another cluster, thus making the clustering decision after the first vector B is applied a tentative one (it may change after the vigilance test with vector T). 
modifying the selected reference value in the reference pattern according to a result of the determining of whether to increase or decrease (Chen; 3. An improved ART1 algorithm; In the algorithm summary, vectors Tj and Bj, the vigilance vector and the vector to determine matching score to the cluster are updated based on the results of bij = tJi / (0.5 + |TJ|) where tJi = UJi – NUJi, which as previously noted, impacts whether or not the reference value increases or decreases.).
Chen does not explicitly teach non-transitory computer-readable storage medium or determining whether to increase or decrease the reference value based on input error and difference values.
Carpenter teaches:
A non-transitory computer-readable storage medium storing therein a machine learning program that causes a computer to execute a process comprising (Carpenter; Stable Fast Learning with Distributed Winner-Take-All Coding, paragraph 3; Distributed ART (dART) systems employ a new unit of long-term memory):
Examiner notes that the long-term memory acts as the non-transitory computer-readable storage medium.
The rationale for combining the ART systems employing a long-term memory system by Carpenter with the ART system taught by Chen is the same rationale previously stated under the rejection for claim 1.
determining whether to increase or decrease the selected reference value, based on the input error and the difference values (Carpenter; Matching, Attention, and Search, paragraphs 2-3; Low vigilance permits the learning of broad classes, while high vigilance limits learning to narrow classes… vigilance increases following a predictive error or negative reinforcement)
Examiner notes that as previously noted, the vector Tj in Chen’s teachings is used to perform the vigilance test, which was mapped to reference values. In combination with Carpenter’s teaching, this combination maps to input error determining whether to increase or decrease selected reference value. Chen further teaches that the vigilance component can both increase or decrease depending on the value of tJi which is calculated by subtracting the percentage of parts stored in cluster J that requires a specific machine by the percentage that do not (Chen; 3. An improved ART1 algorithm, paragraphs 4-6).
It would have been obvious before the effective filing date for a person of ordinary skill in the art to combine the teachings of the effects of high or low vigilance as taught by Carpenter and combine it with the teachings of an enhanced ART network taught by Chen. A lower vigilance will permit the learning of broad classes while higher vigilance limits learning to narrow classes. This match tracking modification allows the system to learn inconsistent cases (Carpenter; Matching, Attention, and Search, paragraph 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WU whose telephone number is (571)272-3380. The examiner can normally be reached Monday-Friday between 9AM and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC C WU/               Examiner, Art Unit 2128           

/OMAR F FERNANDEZ RIVAS/               Supervisory Patent Examiner, Art Unit 2128